IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

DIONTE STALLWORTH,                      NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D17-0843

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed August 25, 2017.

An appeal from an order of the Circuit Court for Escambia County.
John L. Miller, Judge.

Dionte Stallworth, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and David Llanes, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, WETHERELL, and ROWE, JJ., CONCUR.